808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darnelle Clifton SPENCE, Plaintiff-Appellant,v.R. ALLEN, Food Service Manager, Defendant-Appellee.
No. 86-7115.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1986.Decided Dec. 19, 1986.

Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Darnelle Clifton Spence, pro se.
PER CURIAM:


1
Darnelle Spence appeals from the district court's dismissal of his complaint without prejudice for failure to pay the filing fee.  The district court determined that during the preceding six months fifteen percent of Spence's inmate account deposits exceeded the normal filing fee and denied Spence's request to proceed in forma pauperis.  The district court's order advised Spence that he could explain to the court the existence of any special circumstances which would excuse full payment.  Spence responded by stating that his funds had since been depleted because he was subject to lockdown and had not been given a job assignment since November of 1985.  The district court reviewed his response and ordered Spence to pay the full amount stating that the absence of present income would not justify a fee reduction.  When Spence did not pay the fee, the district court dismissed his complaint.


2
The procedures followed by the district court comply fully with those approved by this Court in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Finding no abuse of discretion in the district court's action, we affirm the judgment of the district court dismissing the complaint without prejudice.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.